PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pagnoncelli et al.
Application No. 16/450,855
Filed: 24 Jun 2019
For: MODULAR PLANT PROTECTION

:
:
:	DECISION ON PETITION
:
:


This is a decision on the “PETITION TO ACCEPT MICRO-ENTITY STATUS UNDER 37 C.F.R. 1.182 AND IN THE ALTERNATIVE 1.183” as well as the PETITION TO REVIVE AN APPLICATION UNDER 37 C.F.R. 1.137, filed September 9, 2020. 

The petition under 37 CFR 1.182 is DISMISSED.
The petition under 37 CFR 1.183 is DISMISSED.
The petition under 37 CFR 1.137(a)1 is GRANTED.

A Notice to File Missing Parts was mailed July 24, 2019 and set a two month period for reply. The Notice required the filing of fees (filing, search, examination and late filing surcharge). No response having been filed, the application became abandoned September 25, 2019. Accordingly, a Notice of Abandonment was mailed March 24, 2020.

The Notice to File Missing Parts advised;
The certification of micro entity status does not properly identify the application to which it relates. For micro entity certifications filed before an application number is assigned, the application must be identified with both the first named inventor AND the correct title of invention. All application identifying information on the micro entity certification must be consistent with the application in which it is filed.


Petitioner acknowledges that the Certification of Micro Entity Status submitted on filing was defective but argues that the requirements for establishing micro entity status were met. “35 U.S.C. 123 requires a certification for an applicant to be considered a micro entity. See MPEP 509.04.1. Listing the first-named inventor is not required as part of the certification. See MPEP 509.04 and 35 U.S.C 123. Instead, MPEP 509.04.11 provides that the certification form(s) “must, however, identify the application or patent to which it pertains and it must be signed by an authorized party as set forth in MPEP § 509.04(c).” That section goes on to state that “[fjor new application filings not previously assigned a patent application number, providing the first named inventor and the title of the invention at the top of the certification form(s) in the spaces provided will be sufficient to identify the application.” MPEP 509.04.11. Clearly, the MPEP merely illustrates one circumstance that sufficiently identifies the application to wiiich the certification pertains. It is not providing the only circumstance that sufficiently identifies the application.”

“Applicant respectfully requests the Director to find 1) the Certifications were sufficient to establish micro entity status, and 2) the requisite filing, search and examination fees have been paid.”

37 C.F.R. § 1.182 provides that:

All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f).

37 C.F.R. § 1.183 provides that:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17 (f). 

At the outset, since no fees were submitted and since no other method of payment has been authorized for payment of the petition fee, this petition cannot be treated on the merits, either under 37 CFR 1.182 or 37 CFR 1.182.

Conversely, the application became abandoned because a proper response to the Notice to File Missing Parts requiring the filing of a Certification of Micro Entity Status with proper identifiers, within the period set for reply was not filed.


Petitioner is advised that if an Office communication is mailed and in the absence of that communication not being withdrawn by the USPTO, then by law a response in writing is required. The failure to file a response causes the application to become abandoned, even if that communication was sent in error. Evidence of a proper and timely response having been filed to the Notice to File Missing Parts has not been provided.

The time for disputing, in writing pursuant to 37 CFR 1.2, the propriety of the request as noted in the Notice to File Missing Parts, is after the requirement, not after the abandonment.
 
In view thereof, the application was appropriately abandoned and there is no basis for entering the defective Certification of Micro Entity Status filed June 24, 2019 or for waiving the requirements of 37 CFR 1.29.

The late filing surcharge and properly identified Certification of Micro Entity Status filed with the instant petition is acknowledged. 

All other requirements under 37 CFR 1.137(a) having been met, this matter is being referred to the Office of Patent Application Processing for further pre-examination processing.

Telephone inquiries related to this decision should be directed to the undersigned Petitions Attorney at (571) 272-3212.

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET



    
        
            
    

    
        1Effective December 18, 2013, a grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d) and (4) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and .  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).